Citation Nr: 1300025	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-28 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to apportionment of the Veteran's disability compensation payments for children in the custody of the appellant.


REPRESENTATION

Appellant represented by: 	Unrepresented

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active military service from March 1995 to October 2004.  The appellant is the Veteran's ex-wife.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied the appellant's claim for an apportioned share of the Veteran's service-connected disability compensation benefits.

The Board notes that the appellant is self-represented in this case and the Veteran is represented by the organization listed on the title page.

In her substantive appeal, the appellant requested a hearing before a Veterans Law Judge at the RO.  A December 2010 letter informed her that her hearing was scheduled for January 2011.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the appellant failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).  


FINDINGS OF FACT

1.  The appellant is the mother of five children who are legally recognized as the Veteran's children.  

2.  The oldest child of the Veteran and appellant was a minor until February 2012; the other children have been minors throughout the period of appeal.  The minor children were in the custody of the appellant throughout the appeal period. 

3.  The Veteran was reasonably discharging his responsibility for the support of his children.

4.  The award of a special apportionment would cause undue financial hardship on the part of the Veteran.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's disability compensation benefits have not been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

This appeal concerns a claim for benefits under chapter 53 of title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2012), the Veterans Claims Assistance Act of 2000 (VCAA), do not apply to claims for benefits provided under chapters other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  That is, the VCAA does not apply to decisions regarding how benefits are paid; however, VA rules do include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2012); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the notice and duty to assist provisions of the VCAA do not apply to chapter 53 waiver of recovery matters, as chapter 53 already contains its own notice provisions). 

Legal Criteria

A claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2012). The Board notes that the applicable contested claims procedures were followed in this case, as the RO provided the appellant and the Veteran with a notice of their procedural and appellate rights along with the decision as well as a June 2009 statement of the case.

A Veteran's benefits may be apportioned if the Veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a) (2012).  

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  All or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2)(West 2002); 38 C.F.R. § 3.450(a)(1)(ii)(2012).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment.  38 C.F.R. § 3.450 (2012); Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451 (2012). 

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451 (2012). 

In general, the term child of the veteran includes an unmarried person who is under the age of 18 years; or, who, before reaching the age of 18 years, became permanently incapable of self-support; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 C.F.R. § 3.57 (2012). 

The Board must assess the credibility and weight of all of the evidence to determine its probative value, account for which evidence it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.

Analysis

By way of background the Veteran and the appellant were married in August 1998.  They had two children.  In February 2005, the Veteran was awarded VA disability compensation; since that time, he has been receiving disability compensation benefits at the 50 percent rate.  It was additionally noted that the Veteran had received a severance pay allowance of $35,518.50 after taxes, and part of the Veteran's VA compensation would be withheld until the severance amount was paid back.  In March 2005, dependents were added to the Veteran's award.

In August 2006, the appellant and the Veteran adopted three additional children.  In August 2008, the Veteran and the appellant were divorced.  An agreement indicates that they would share parental responsibility of the five children and the children would reside with the appellant.  In September 2008, the appellant was removed from the Veteran's VA disability compensation award.

The appellant filed her claim for apportionment of the Veteran's VA disability compensation for support of dependent children in her custody in August 2008.  The appellant is the mother of five children who are legally recognized as the Veteran's children.  The oldest child of the Veteran and appellant was a minor until February 2012.  The minor children were in the custody of the appellant throughout the appeal period. 

In December 2010, the Veteran requested that his children be removed from his VA disability compensation award.  In January 2011, the RO determined that the additional compensation payments to the Veteran for the five children would continue despite the Veteran's request.  The January 2011 RO decision has not been appealed.

The appellant contends that the Veteran owes back child support.  She submitted an April 2009 statement from the Child Support Enforcement Agency to the Veteran's employer, instructing the employer to withhold from the Veteran's income $1,023.00 per month for current child support and $50.00 per month for past-due child support.

With respect to the appellant's claim that the Veteran owes back child support and that he is not paying current child support, the Board notes that the remedy for receiving those monies is not though an apportionment; it is through a state court.  The Board notes, in that regard, that while court-ordered payments for past-due child support may be valid, it is not VA's responsibility to enforce such payments.  The Board, however, must assess in this case, whether the Veteran's is reasonably discharging his responsibility for his children's support in determining whether an apportionment is warranted on behalf of the Veteran's minor children.  See 38 U.S.C.A. § 5307(a)(2)(West 2002); 38 C.F.R. § 3.450(a)(1)(ii) (2012).  

In an October 2008 income statement, the Veteran indicated that his monthly gross wages from all employment was $101.42.  He reported that he received $365.00 monthly from VA.  He indicated that he had $3.42 in cash or a non-interest bearing bank account.  He reported that his monthly expenses included: $365.00 rent, $400.00 for food, $200.00 for utilities, $103.00 for telephone, and $50.00 for clothing.  The Veteran stated that he had been unemployed but had recently acquired temporary work.  He contended that he was behind on his child support payments but was making every attempt to pay as much as he could afford.  He contended that a hardship would occur with the apportionment of his benefits as he would be left homeless. 

As noted, the Veteran has a court-ordered child support obligation.  He has admitted that he is behind on his payments; however, he has also said that he is trying to pay what he can.  An April 2010 report of Non-Custodial Parent Payments from the Department of Human Services reflects that the Veteran has made the following child support payments:  in September 2008, $50.00; in October 2008, $50.00; in November 2009, $100.00; in May 2009, $983.00; in July 2009, $250.00; in October 2009, $301.29; in April 2010, $198.00.  These figures support the Veteran's contention that his work has been sporadic and that he has been attempting to make payments as he is able.  The Board finds that the Veteran was reasonably discharging his responsibility for support of his minor children at the time the appellant submitted her claim.  See 38 U.S.C.A. § 5307(a)(2)(West 2002); 38 C.F.R. § 3.450(a)(1)(ii) (2012).  Although the Veteran may not have paid the full amount of child support owed, he did provide funds to the appellant.  The Board notes that the Veteran also identified expenses of $1,118.00 a month for rent, food, and utilities.  Because the Veteran's monthly expenses exceeded his income ($466.00 a month from VA disability compensation benefits and employment), the Board finds that the Veteran was reasonably discharging his responsibility for his children's support around the time of the appellant's application for apportionment.  As a result, the Board finds no basis to award the appellant a general apportionment of the Veteran's benefits pursuant to 38 C.F.R. § 3.450 (2012). 

Turning to consideration of a special apportionment, the award of a special apportionment would cause undue financial hardship on the part of the Veteran.  As the Board has noted above, the Veteran's reported expenses exceed his income, and no evidence of employment or other income has been submitted by the appellant to show otherwise.  As seen above, the Veteran does not have a surplus of monies to meet additional expenses at the end of each month.  Thus, it appears that even the most minimal level of apportionment of the Veteran's compensation benefits would cause undue hardship to the Veteran.  As the total benefit payable to the Veteran does not permit the payment of a reasonable amount to the appellant, the Veteran's benefits cannot be apportioned.  38 C.F.R. §§ 3.451, 3.458(a) (2012).  

Finally, the Board notes that during the course of this appeal, the Veteran's oldest child reached an age of majority.  The appellant has not presented evidence showing that the oldest child was permanently incapable of self-support prior to reaching age 18, and she has not presented evidence showing that the oldest child was pursuing a course of instruction at an approved educational institution.  See 38 C.F.R. § 3.57 (2012).  The oldest child reached an age of majority in February 2012.  Apportionment of the Veteran's benefits is not shown to be warranted prior to the time the oldest child reached an age of majority; and the appellant has not established the oldest child's eligibility to the apportionment of benefits after she reached the age of 18.  See 38 C.F.R. §§  3.57, 3.450, 3.451 (2012). 

The appeal is accordingly denied.  The "benefit-of-the-doubt" rule does not apply in simultaneously contested claims (such as this case) because the benefit of the doubt cannot be given to both an appellant and a veteran.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997).


ORDER

Entitlement to apportionment of the Veteran's disability compensation payments for five children in the custody of the appellant is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


